DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the pre-Appeal Brief Conference request filed on 9/6/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 28-31, 34-35 and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsiang et al (US 20200322607 A1) in view of CHUANG et al (US 20220094939 A1).
           Regarding claim 28, Hsiang discloses a coding method [e.g. FIG. 1] implemented by a decoder of video data [e.g. decoding a coded picture], the method comprising: performing a first pass [e.g. FIG. 4; first subblock coding pass; regular CABAC mode] of scanning a plurality of transform coefficients of a sub-block of a video frame [e.g. FIG. 2], wherein the first pass of scanning comprises: performing: decoding a sig_coeff_flag for the current transform coefficient [e.g. FIG. 1; [0032]; sig_coeff_flag], the sig_coeff_flag indicating whether the level of the current transform coefficient is zero [e.g. [0024]]; in response to the level of the current transform coefficient is not zero, decoding a coeff_sign_flag [e.g. coeff_sign_flag] and abs_level_gtx_flag[0] [e.g. coeff_abs_level_greater1_flag] for the current transform coefficient, the coeff_sign_flag representing the sign of the level of the current transform coefficient and the abs_levelgtxflag[0] representing the absolute value of the level of the current transform coefficient is greater than 1 [e.g. [0024]].
            Although Hsiang discloses the concept of the number of the context-coded bins for coding syntax elements e.g. sig_coeff_flag, abs_level_gt1_flag, par_level_flag and abs_level_gt3_flag are counted during the 1st subblock coding pass and when the remaining bin budget is less than 4 before coding a transform coefficient, the 1st subblock coding pass terminates [e.g. [0032]], it is noted that Hsiang differs to the present invention in that Hsiang fails to explicitly disclose determining whether a remaining number of context coded bins (MaxCcbs) being greater than or equal to 4.
              However, CHUANG teaches the well-known concept of determining whether a remaining number of context coded bins (MaxCcbs) being greater than or equal to 4 [e.g. FIG. 3-4; [0059]; if the remaining number of context bin is larger than or equal to a threshold T, using context coded bin (regular coding mode) for coding flags; [0060]; T can be 4 for 2X2 chroma sub-block]; and in response to the remaining number of context coded bins being greater than or equal 4, performing: decoding a sig_coeff_flag for the current transform coefficient [e.g. coding significant flag]; decoding a coeff_sign_flag [e.g. significant flag] and abs_level_gtx_flag[0] [e.g. greater than one flag] for the current transform coefficient [e.g. FIG. 1 and 3; decoding coefficients of TB].
            It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the video coding system disclosed by Hsiang to exploit the well-known decoding technique taught by CHUANG as above, in order to provide methods to reduce the complexity for syntax coding of transform coefficients [See CHUANG; [0002]].
           Regarding claim 29, Hsiang and CHUANG further disclose in response to the remaining number of context coded bins being smaller than 4, terminating the first pass of scanning 4 [e.g. Hsiang: the remaining bin budget is less than 4 before coding a transform coefficient, the 1st subblock coding pass terminates].  
           Regarding claim 30, Hsiang and CHUANG further disclose receiving the video frame; and splitting the video frame into a plurality of sub-blocks including the sub-block [e.g. FIG. 2].
           Regarding claim 31, Hsiang and CHUANG disclose a coding method implemented by an encoder of video data [e.g. Hsiang: FIG. 1 and 3], the method comprising: performing a first pass of scanning a plurality of transform coefficients of a sub-block of a video frame [e.g. Hsiang: FIG. 1-3], the first pass of scanning comprises that in response to a remaining number of context coded bins being greater than or equal to 4 [e.g. Hsiang: the remaining bin budget is less than 4 before coding a transform coefficient, the 1st subblock coding pass terminates; CHUANG: FIG. 3; [0059-0060]], for each transform coefficient starting from a first scan position of the sub-block to a last scan position of the sub-block [e.g. Hsiang: FIG. 1-2], performing: coding a significance flag [e.g. Hsiang: FIG. 1; [0032]; sig_coeff_flag] for the transform coefficients, the significance flag indicating whether the levels of the transform coefficients are zero [e.g. Hsiang: [0024]]; coding a greater-than-1 flag [e.g. Hsiang: coeff_abs_level_greater1_flag] in response to the significance flag indicating that the absolute values of levels of the transform coefficients are greater than 1; and coding a greater-than-3 flag [e.g. Hsiang: abs_level_gt3_flag] for the transform coefficients in response to the greater-than-1 flag indicating that the absolute values of levels of the transform coefficients equal to 1, the greater-than-3 flag indicating whether the absolute values of levels are greater than 3 [e.g. Hsiang: [0024-0026]];3Application No.: 16/872,643 Attorney Docket No.: 12852.0376-00000setting a first pass bypass [e.g. Hsiang: a first pass] position variable based on the last scan position of the first pass; performing a second pass of scanning the plurality of transform coefficients of the sub- block of the video frame; setting a second pass bypass position variable [e.g. FIG. 2; Hsiang: second pass] based on the last scan position of the second pass; performing a third pass of scanning the plurality of transform coefficients of the sub- block of the video frame [e.g. Hsiang: [0024]].
           Regarding claim 34, Hsiang and CHUANG further disclose a system to encode video data [e.g. Hsiang: FIG. 1 and 3], the system comprising: a memory storing a set of instructions [e.g. Hsiang: memory]; and a processor configured to execute the set of instructions to cause the system to: perform a first pass of scanning a plurality of transform coefficients of one or more sub-blocks of a video frame [e.g. Hsiang: FIG. 1-2], wherein the first pass of scanning comprises: performing a context coding of parity level flags for the plurality of transform coefficients [e.g. Hsiang: until a number of context coded bins reaches a maximum limit [e.g. maximum number of regular bins]; and5Application No.: 16/872,643Attorney Docket No.: 12852.0376-00000 in response to the number of context coded bins reaching the maximum limit, performing bypass coding of parity level flags and absolute values of levels of one or more remaining transform coefficients that are unscanned [e.g. Hsiang: FIG. 1-2; [0033-34]].
            Regarding claim 35 and 39, this is a decoding method/device [e.g. decoder] that includes same limitation as in claim 34 above, the rejection of which are incorporated herein.
            Regarding claim 38, Hsiang and CHUANG further disclose the one or more remaining transform coefficients are in the first pass of scanning such that the context decoding and the bypass decoding are performed in a single pass of scanning [e.g. Hsiang: FIG. 1-2].
Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsiang et al (US 20200322607 A1) in view of CHUANG et al (US 20220094939 A1) and CHOI et al (US 20190052909 A1).
             Regarding claim 32, Hsiang and CHUANG further disclose the second pass of scanning comprises: in response to the remaining number of context coded bins being greater than or equal to 3, for each transform coefficient starting from the first scan position of the sub-block to the first pass bypass position variable: the greater-than-3 flag indicating whether the absolute values of levels are greater than 3 [e.g. Hsiang [0024-0026]; CHUANG: FIG. 3; [0059-0060]; but Hsiang fails to disclose details of coding a greater-than-5 flag.
             However, CHOI teaches the well-known concept of coding a greater-than-5 flag for the transform coefficients in response to the greater-than-3 flag being equal to 1, the greater-than-5 flag indicating whether the absolute value is greater than 5 [e.g. FIG. 1-3; [0075 and 0142-0148]; coding information that the transform coefficient is greater than a threshold]; coding a greater-than-7 flag for the transform coefficients in response to the greater-than-5 flag being equal to 1, the greater-than-7 flag indicating whether the absolute value is greater than 7 [e.g. FIG. 1-3; [0075 and 0142-0148]; coding information that the transform coefficient is greater than a threshold]; and coding a greater-than-9 flag for the transform coefficients in response to the greater-than-7 flag being equal to 1, the greater-than-9 flag indicating whether the absolute value is greater than 9 [e.g. FIG. 1-3; [0075 and 0142-0148]; coding information that the transform coefficient is greater than a threshold].
            It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the video coding system disclosed by Hsiang to exploit the well-known decoding technique taught by CHUANG and CHOI as above, in order to provide methods to reduce the complexity for syntax coding of transform coefficients [See CHUANG; [0002]] and improved decoding efficiencies [See CHOI; abstract].
Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsiang et al (US 20200322607 A1) in view of CHUANG et al (US 20220094939 A1), CHOI et al (US 20190052909 A1) and Karczewicz et al (US 20200077117 A1).
             Regarding claim 33, Hsiang, CHUANG and CHOI further disclose for each transform coefficient starting from the first scan position of the sub-block to the first pass bypass position variable: bypass coding the transform coefficients in response to the greater-than-1 flag being equal to 1 and greater-than-9 flag equal to 1 [e.g. Hsiang: FIG. 1-3; CHOI: FIG. 1-3; [0075 and 0142-0148], but Hsiang, CHUANG and CHOI fail to disclose the detail of the bypass coding.
            However, Karczewicz teaches the well-known concept of bypass coding the parity level flags for the transform coefficients in response to the greater-than-1 flag being equal to 1 [e.g. FIG. 5 and 11; parity level flags] , the parity level flags indicating parities of absolute values of levels of the transform coefficients [e.g. parity level indicates if a coefficient has an absolute level that is even or odd]; and coding a remaining absolute level for the transform coefficients using Golomb- Rice code [e.g. FIG. 6]; for each coefficient starting from the first pass bypass position variable to the last scan position: coding of the absolute values of levels of the transform coefficients using Golomb-Rice code; and coding the significance flag [e.g. FIG. 6 and 11].
            It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the video coding system disclosed by Hsiang to exploit the well-known decoding technique taught by CHUANG, CHOI and Karczewicz as above, in order to provide methods to reduce the complexity for syntax coding of transform coefficients [See CHUANG; [0002]], improved decoding efficiencies [See CHOI; abstract] and improved video coder [See Karczewicz; [0040 and 0100]].
Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsiang et al (US 20200322607 A1) in view of CHUANG et al (US 20220094939 A1) and Karczewicz et al (US 20200077117 A1).
             Regarding claim 36, Hsiang and CHUANG further disclose bypass decoding, but Hsiang fails to disclose the detail of the bypass coding.
            However, Karczewicz teaches the well-known concept of the bypass decoding comprises Golomb-Rice coding [e.g. FIG. 6 and 11].
            It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the video coding system disclosed by Hsiang to exploit the well-known decoding technique taught by CHUANG and Karczewicz as above, in order to provide methods to reduce the complexity for syntax coding of transform coefficients [See CHUANG; [0002]] and improved video coder [See Karczewicz; [0040 and 0100]].
Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsiang et al (US 20200322607 A1) in view of CHUANG et al (US 20220094939 A1), Karczewicz et al (US 20200077117 A1) and CHOI et al (US 20200260080 A1).
             Regarding claim 37, Hsiang, CHUANG and Karczewicz further disclose the Golomb-Rice coding uses a Rice parameter [e.g. Rice parameter] that is determined using a look-up table that includes correspondence between the Rice parameter and a location of sum absolute represented by a variable [e.g. FIG. 6 and [0129-133]], but Hsiang, CHUANG and Karczewicz fail to disclose the detail of the Golomb-Rice coding variable.
            However, CHOI teaches the well-known concept of the variable being derived by a pseudo code determined based on an array of the absolute values of levels for a transform-skip block, a top-left luma location, and a current coefficient scan location [e.g. FIG. 4-6].
            It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the video coding system disclosed by Hsiang to exploit the well-known decoding technique taught by CHUANG, Karczewicz and CHOI as above, in order to provide methods to reduce the complexity for syntax coding of transform coefficients [See CHUANG; [0002]], improved video coder [See Karczewicz; [0040 and 0100]] and enhanced coding efficiency [See CHOI; [0006-0007]].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Karczewicz et al (US 10904548 B2).
Karczewicz et al (US 20170142448 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUBING REN/Primary Examiner, Art Unit 2483